 Case: 1:20-cv-04608 Document #: 64 Filed: 01/04/21 Page 1 of 1 PageID #:3142

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Art Ask Agency
                                                             Plaintiff,
v.                                                                         Case No.:
                                                                           1:20−cv−04608
                                                                           Honorable
                                                                           Manish S. Shah
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 4, 2021:


         MINUTE entry before the Honorable Manish S. Shah: Plaintiff's motion for entry
of default and default judgment [45] is denied because plaintiff's revised proposed order
includes defendants listed on Schedule A that plaintiff voluntarily dismissed with
prejudice. See e.g., [58] and [61]. Those defendants were automatically dismissed by
plaintiff under Rule 41 and will not be subject to a default judgment. Plaintiff has leave to
file a new motion for default and default judgment by 1/12/21, but if plaintiff again
submits a proposed order that misrepresents the list of defaulting defendants, this case will
be dismissed with prejudiced and the preliminary injunction vacated as a sanction. Notices
mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
